Citation Nr: 0613232	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
discoid lupus erythematosus, currently rated as 10 percent 
disabling.

2.  Entitlement to a higher rating for right shoulder 
arthralgia associated with discoid lupus erythematosus, 
currently rated as 10 percent disabling. 

3.  Entitlement to a higher rating for left shoulder 
arthralgia associated with discoid lupus erythematosus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to April 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was remanded in December 2004 for further development.  

In January 2006 (while the appeal was in remand status), the 
RO assigned separate ratings for right shoulder arthralgia 
and for left shoulder arthralgia, both associated with 
discoid lupus erythematosus.  In the January 2006 rating 
decision, the RO noted that these issues were "ancillary" 
to the original issue on appeal (discoid lupus erythematosus) 
and was regarded as "inextricably intertwined."  Since it 
appears that these separate ratings for disability were 
assigned as a result of the appeal for a higher rating for 
the service-connected discoid lupus erythematosus, they 
should be viewed as now in appellate status since they in 
effect derived from the issue originally on appeal.  The 
Board has therefore listed these two additional issues on the 
first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The appeal was remanded (in part) for a VA examination in 
order to ascertain the severity of the veteran's discoid 
lupus erythematosus.  The RO did schedule the veteran for an 
examination that took place in March 2005.  Upon examination 
of the skin, the clinician noted that the veteran had a rash 
on his face, back, and chest.  The clinician reported that 
rather than describing the rash, color photos were being 
taken.    

However, in light of the old and new rating criteria which 
must be considered in this case, the Board believes that the 
photographs alone are insufficient to evaluate all of the 
applicable criteria.  For example, a photograph in unable to 
reveal whether the surface contour of the scar is elevated or 
depressed on palpation.  A photograph cannot reveal 
tenderness or itching, and it would be rather difficult from 
photographs alone to ascertain any adherence, ulceration, 
etc.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The Board recognizes that the new 
requirements of VCAA notice were not in effect at the time 
the RO issued its February 2005 VCAA notice.  As such, the 
new requirements do not constitute the basis of this remand.  
However, since these issues need to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

The Board's remand also instructed the RO to request copies 
of all medial records from July to the present from B.U. 
Chendraj, M.D. at 1515 Maple Drive, Cambridge, Ohio.  The 
record shows that the RO contacted the veteran and furnished 
an appropriate consent to the release of medical documents, 
but the veteran apparently did not return the consent.  It 
therefore appears that VA has met its duty to assist the 
veteran in this regard.  However, in view of the need to 
return the case to the RO for other reasons, the Board hereby 
advises the veteran that records from Dr. Chendraj may be 
significant and that he should complete and return the 
consent furnished by the RO if he wishes VA to attempt to 
obtain those records. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision with regard to giving notice of 
all elements of the claim. 

2.  If the veteran returns the consent 
with regard to records from Dr. Chendraj, 
then the RO should take appropriate 
action to request all records from July 
2004.

3.  The veteran should be scheduled for a 
VA skin examination to ascertain the 
severity of skin symptomatology 
attributable to his service-connected 
discoid lupus erythematosus.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly report in writing 
all examination findings in accordance 
with both the old and the new rating 
criteria for skin disabilities, to 
include appropriate descriptions 
regarding location and size, adherence, 
pigmentation, elevation or depression of 
scar, ulceration, exudation, lesions, 
disfigurement, tenderness, itching, etc. 
as more particularly set forth in VA's 
rating criteria.   

4.  The RO should then review the 
examination report and return it to the 
examiner for any clarification or further 
description of symptoms to allow for 
application of VA rating criteria. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (as to all three issues listed on 
the first page of this decision) and be 
afforded and opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

